Case: 12-50453       Document: 00512140473         Page: 1     Date Filed: 02/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 11, 2013
                                     No. 12-50453
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SHARLA MONZINGO DRERUP,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:11-CR-381-3


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Sharla Monzingo Drerup was convicted of one count
of aiding and abetting the importation of less than 50 kilograms of marijuana
and was sentenced to 33 months of imprisonment. Drerup’s sole contention on
appeal is that the evidence was insufficient to support her conviction. In
support, she argues that the jury and the district court should have discounted
the testimony of her codefendant Nicholas Tafoya.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50453     Document: 00512140473      Page: 2   Date Filed: 02/11/2013

                                  No. 12-50453

      Because Drerup preserved this sufficiency-of-the-evidence contention in
the district court, our review is de novo. See United States v. Ollison, 555 F.3d
152, 158 (5th Cir. 2009). We will uphold the jury’s verdict if a rational trier of
fact could conclude that “the elements of the offense were established beyond a
reasonable doubt, viewing the evidence in the light most favorable to the verdict
and drawing all reasonable inferences from the evidence to support the verdict.”
United States v. Percel, 553 F.3d 903, 910 (5th Cir. 2008) (internal quotation
marks and citation omitted).      “[W]e do not weigh evidence or assess the
credibility of witnesses, and the jury is free to choose among reasonable
constructions of the evidence.” United States v. Ramos-Cardenas, 524 F.3d 600,
605 (5th Cir. 2008).
      Drerup argues that her conviction cannot stand because it rests on
“unreliable” evidence: Tafoya’s testimony. This contention lacks merit. In
addition to disclosing that he had three prior felony convictions and that he
initially lied to several federal agents with respect to the marijuana smuggling
trip at issue, Tafoya disclosed the following: (1) Drerup knew that the purpose
of the trip was to transport marijuana from Mexico to the United States; (2)
Drerup knew that she would be receiving $2,000 for her efforts; and (3) Drerup
needed the money to bail a close friend, Matthew Fagan, out of jail. During trial,
the Government offered evidence, including text messages between Drerup and
Tafoya and recorded conversations between Drerup and Fagan, that
substantiated Tafoya’s testimony. As Tafoya’s testimony was not incredible as
a matter of law, the jury’s choice to credit his testimony must be respected. See
United States v. Landerman, 109 F.3d 1053, 1067-68 (5th Cir. 1997). Viewing
the evidence in the light most favorable to the verdict, a rational jury could have
found that the evidence established Drerup’s guilt beyond a reasonable doubt.
See Percel, 553 F.3d at 910.
      Accordingly, the judgment of the district court is AFFIRMED.



                                        2